
	
		I
		112th CONGRESS
		1st Session
		H. R. 3690
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act relating
		  to beach monitoring, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Coastal Environment and Public Health Act of
			 2011.
		2.Water Pollution
			 Source Identification
			(a)Monitoring
			 ProtocolsSection
			 406(a)(1)(A) of the Federal Water Pollution Control Act (33 U.S.C.
			 1346(a)(1)(A)) is amended by striking methods for monitoring and
			 inserting protocols for monitoring that are most likely to detect
			 pathogenic contamination.
			(b)Source
			 TrackingSection 406(b) of such Act (33 U.S.C. 1346(b)) is
			 amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Source
				Identification ProgramsIn
				carrying out a monitoring and notification program, a State or local government
				may develop and implement a coastal recreation waters pollution source
				identification and tracking program for coastal recreation waters adjacent to
				beaches or similar points of access that are used by the public and are not
				meeting applicable water quality standards for pathogens and pathogen
				indicators.
						.
				(c)Authorization of
			 AppropriationsSection 406(i) of such Act (33 U.S.C. 1346(i)) is
			 amended by striking $30,000,000 for each of fiscal years 2001 through
			 2005 and inserting $40,000,000 for each of fiscal years 2012
			 through 2016.
			3.Funding for
			 Beaches Environmental Assessment and Coastal Health ActSection 8 of the Beaches Environmental
			 Assessment and Coastal Health Act of 2000 (Public Law 106–284) is amended by
			 striking 2005 and inserting 2016.
		4.State
			 ReportsSection
			 406(b)(4)(A)(ii) of the Federal Water Pollution Control Act (as redesignated by
			 section (2)(b)(1) of this Act) is amended by striking public and
			 inserting public and all environmental agencies of the State with
			 authority to prevent or treat sources of pathogenic contamination in coastal
			 recreation waters.
		5.Use of Rapid
			 Testing Methods
			(a)Contents of
			 State and Local Government ProgramsSection 406(c)(4)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended by striking
			 methods and inserting methods, including a rapid testing
			 method after the last day of the one-year period following the date of
			 validation of that rapid testing method by the Administrator,.
			(b)Revised
			 CriteriaSection 304(a)(9)(A)
			 of such Act (33 U.S.C. 1314(a)(9)(A)) is amended by striking methods, as
			 appropriate and inserting methods, including rapid testing
			 methods.
			(c)Validation and
			 Use of Rapid Testing Methods
				(1)Validation of
			 Rapid Testing MethodsNot
			 later than October 15, 2014, the Administrator of the Environmental Protection
			 Agency (in this Act referred to as the Administrator) shall
			 complete an evaluation and validation of a rapid testing method for the water
			 quality criteria and standards for pathogens and pathogen indicators described
			 in section 304(a)(9)(A) of the Federal Water Pollution Control Act (33 U.S.C.
			 1314(a)(9)(A)).
				(2)Guidance for Use
			 of Rapid Testing Methods
					(A)In
			 generalNot later than 180
			 days after completion of the validation under paragraph (1), and after
			 providing notice and an opportunity for public comment, the Administrator shall
			 publish guidance for the use at coastal recreation waters adjacent to beaches
			 or similar points of access that are used by the public of the rapid testing
			 method that will enhance the protection of public health and safety through
			 rapid public notification of any exceeding of applicable water quality
			 standards for pathogens and pathogen indicators.
					(B)PrioritizationIn developing such guidance, the
			 Administrator shall require the use of the rapid testing method at those
			 beaches or similar points of access that are the most used by the
			 public.
					(d)DefinitionSection 502 of such Act (33 U.S.C. 1362) is
			 amended by adding at the end the following:
				
					(26)Rapid Testing
				MethodThe term rapid
				testing method means a method of testing the water quality of coastal
				recreation waters for which results are available as soon as practicable and
				not more than 6 hours after the commencement of the rapid testing method in the
				laboratory.
					.
			(e)Revisions to
			 Rapid Testing Methods
				(1)In
			 generalUpon completion of
			 the validation required under subsection (c)(1), and every 5 years thereafter,
			 the Administrator shall identify and review potential rapid testing methods for
			 existing water quality criteria for pathogens and pathogen indicators for
			 coastal recreation waters.
				(2)Revisions to
			 Rapid Testing MethodsIf a
			 rapid testing method identified under paragraph (1) will make results available
			 in less time and improve the accuracy and reproducibility of results when
			 compared to the existing rapid testing method, the Administrator shall complete
			 an evaluation and validation of the rapid testing method as expeditiously as
			 practicable.
				(3)Reporting
			 RequirementUpon completion
			 of the review required under paragraph (1), the Administrator shall publish in
			 the Federal Register the results of the review, including information on any
			 potential rapid testing method proposed for evaluation and validation under
			 paragraph (2).
				(4)Declaration of
			 Goals for Rapid Testing MethodsIt is a national goal that by 2019, a rapid
			 testing method for testing water quality of coastal recreation waters be
			 developed that can produce accurate and reproducible results in not more than 2
			 hours after commencement of the rapid testing method.
				6.Notification of
			 Federal, State, and Local AgenciesSection 406(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(c)) is amended—
			(1)in paragraph (5)
			 by striking prompt communication and inserting
			 communication, within 24 hours of the receipt of the results of a water
			 quality sample,;
			(2)by striking
			 paragraph (5)(A) and inserting the following:
				
					(A)in the case of—
						(i)any State in which the Administrator is
				administering the program under section 402, the Administrator, in such form as
				the Administrator determines to be appropriate; and
						(ii)any State other than a State to which
				clause (i) applies, all agencies of the State government with authority to
				require the prevention or treatment of the sources of coastal recreation water
				pollution;
				and
						;
			(3)by redesignating
			 paragraph (6) and (7) as paragraphs (7) and (8), respectively; and
			(4)by inserting after
			 paragraph (5) the following:
				
					(6)measures for an annual report to the
				Administrator, in such form as the Administrator determines appropriate, on the
				occurrence, nature, location, pollutants involved, and extent of any exceeding
				of applicable water quality standards for pathogens and pathogen
				indicators;
					.
			7.Content of State
			 and Local ProgramsSection
			 406(c) of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is
			 amended—
			(1)in paragraph (7)
			 (as redesignated by section (6)(3) of this Act)—
				(A)by striking
			 the posting and inserting the immediate posting;
			 and
				(B)by striking
			 and at the end;
				(2)by striking the period at the end of
			 paragraph (8) (as redesignated by section 6(3) of this Act) and inserting a
			 semicolon; and
			(3)by adding at the
			 end the following:
				
					(9)the availability of a geographic
				information system database that such State or local government program shall
				use to inform the public about coastal recreation waters and that—
						(A)is publicly
				accessible and searchable on the Internet;
						(B)is organized by beach or similar point of
				access;
						(C)identifies applicable water quality
				standards, monitoring protocols, sampling plans and results, and the number and
				cause of coastal recreation water closures and advisory days; and
						(D)is updated within
				24 hours of the availability of revised information; and
						(10)measures to ensure that closures or
				advisories are made or issued within 2 hours after the receipt of the results
				of a water quality sample that exceeds applicable water quality standards for
				pathogens and pathogen
				indicators.
					.
			8.Compliance
			 ReviewSection 406(h) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(h)) is amended—
			(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
			(2)by moving such
			 subparagraphs 2 ems to the right;
			(3)by striking
			 In the and inserting the following:
				
					(1)In
				generalIn
				the
					;
				and
			(4)by adding at the
			 end the following:
				
					(2)Compliance
				ReviewOn or before July 31
				of each calendar year beginning after the date of enactment of this paragraph,
				the Administrator shall—
						(A)prepare a written assessment of compliance
				with all statutory and regulatory requirements of this section for each State
				and local government and of compliance with conditions of each grant made under
				this section to a State or local government;
						(B)notify the State or local government of
				such assessment; and
						(C)make each of the assessments available to
				the public in a searchable database on the Internet on or before December 31 of
				such calendar year.
						(3)Corrective
				ActionIf a State or local
				government that the Administrator notifies under paragraph (2) is not in
				compliance with any requirement or grant condition described in paragraph (2)
				fails to take such action as may be necessary to comply with such requirement
				or condition within one year after the date of notification, any grants made
				under subsection (b) to the State or local government, after the last day of
				such one-year period and while the State or local government is not in
				compliance with all requirements and grant conditions described in paragraph
				(2), shall have a Federal share of not to exceed 50 percent.
					(4)GAO
				ReviewNot later than
				December 31 of the third calendar year beginning after the date of enactment of
				this paragraph, the Comptroller General shall conduct a review of the
				activities of the Administrator under paragraphs (2) and (3) during the first
				and second calendar years beginning after such date of enactment and submit to
				Congress a report on the results of such
				review.
					.
			9.Publication of
			 Coastal Recreation Waters Pathogen ListSection 304(a)(9) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1314(a)(9)) is amended by adding at the end
			 the following:
			
				(C)Publication of
				Pathogen and Pathogen Indicator ListUpon publication of the new or revised
				water quality criteria under subparagraph (A), the Administrator shall publish
				in the Federal Register a list of all pathogens and pathogen indicators studied
				under section
				104(v).
				.
		10.Adoption of New
			 or Revised Criteria and StandardsSection 303(i)(2)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1313(i)(2)(A)) is amended by striking
			 paragraph (1)(A) each place it appears and inserting
			 paragraph (1).
		11.National List of
			 BeachesSection 406(g)(3) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1346(g)(3)) is amended by
			 striking The Administrator and all that follows through the period
			 and inserting Within 12 months after the date of the enactment of the
			 Clean Coastal Environment and Public Health Act of 2011, and biennially
			 thereafter, the Administrator shall update the list described in paragraph
			 (1)..
		12.Impact of
			 Climate Change on Pathogenic Contamination of Coastal Recreation
			 Waters
			(a)StudyThe Administrator shall conduct a study on
			 the long–term impact of climate change on pathogenic contamination of coastal
			 recreation waters.
			(b)Report
				(1)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report on the results of the study conducted under subsection
			 (a).
				(2)Information on
			 potential contamination impactsThe report shall include
			 information on the potential impacts of pathogenic contamination on ground and
			 surface water resources as well as public and ecosystem health in coastal
			 communities.
				(3)Federal
			 actionsThe report shall
			 highlight necessary Federal actions to help advance the availability of
			 information and tools to assess and mitigate these effects in order to protect
			 public and ecosystem health.
				(4)ConsultationIn developing the report, the Administrator
			 shall work in consultation with agencies active in the development of the
			 National Water Quality Monitoring Network and the implementation of the Ocean
			 Research Priorities Plan and Implementation Strategy.
				13.Impact of Excess
			 Nutrients on Coastal Recreation Waters
			(a)StudyThe Administrator shall conduct a study to
			 review the available scientific information pertaining to the impacts of excess
			 nutrients on coastal recreation waters.
			(b)Report
				(1)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report on the results of the study conducted under subsection (a).
				(2)ImpactsSuch report shall include information on
			 any adverse impacts of excess nutrients on coastal recreation waters, including
			 adverse impacts caused by algal blooms resulting from excess nutrients.
				(3)RecommendationsSuch report shall include recommendations
			 for action to address adverse impacts of excess nutrients and algal blooms on
			 coastal recreation waters, including the establishment and implementation of
			 numeric water quality criteria for nutrients.
				(4)ConsultationIn developing such report, the
			 Administrator shall consult with the heads of other appropriate Federal
			 agencies (including the National Oceanic and Atmospheric Administration),
			 States, and local government entities.
				
